Date: December 14, 2009 For Release Immediate Contact: Investor Contact: Gary J. Morgan, Joseph Hassett, VP Senior Vice President of Finance, CFO Gregory FCA Communications 215-723-6751 610-228-2110 Met-Pro Corporation Appoints Robin L. Wiessmann to Board of Directors Harleysville, PA, December 14, 2009 – RaymondJ. De Hont, Chairman and Chief Executive Officer of Met-Pro Corporation (NYSE:MPR), announced today that Robin L. Wiessmann has been appointed to the Company’s Board of Directors, filling the vacancy created by the retirement of Dr. Alan Lawley. “We are honored to have Ms. Wiessmann join our Board,” stated De Hont. “A diverse group of Directors with broad experiences and viewpoints that can help enable our Company to realize its full potential is essential in today’s rapidly evolving world. As a veteran of public finance and investment banking, Ms. Wiessmann has developed unique expertise through a blending of private sector leadership, public sector management, and governance principles. Her operating perspective successfully combines technical financial skills with an organizational management and strategic planning approach. Ms. Wiessmann’s outstanding qualifications and experience add a new dimension to our Board, which we are confident, will be a tremendous asset to Met-Pro as we continue with our efforts to grow and improve our Company.” Ms.
